Name: 2013/578/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Institute for Gender Equality for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/235 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Institute for Gender Equality for the financial year 2011 (2013/578/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Institute for Gender Equality for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Institute for Gender Equality for the financial year 2011, together with the Institutes replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1922/2006 of the European Parliament and of the Council of 20 December 2006 on establishing a European Institute for Gender Equality (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Womens Rights and Gender Equality (A7-0081/2013), 1. Grants the Director of the European Institute for Gender Equality discharge in respect of the implementation of the Institutes budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Institute for Gender Equality, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 98. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 403, 30.12.2006, p. 9. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Institute for Gender Equality for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Institute for Gender Equality for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Institute for Gender Equality for the financial year 2011, together with the Institutes replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1922/2006 of the European Parliament and of the Council of 20 December 2006 on establishing a European Institute for Gender Equality (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Womens Rights and Gender Equality (A7-0081/2013), A. whereas the European Institute for Gender Equality (the Institute) was established on the basis of Regulation (EC) No 1922/2006 and gained its independence on 15 June 2010, B. whereas the Court of Auditors has stated that it has obtained reasonable assurances that the annual accounts of the Institute for the financial year 2011 are reliable and that the underlying transactions are legal and regular, C. whereas 2011 was the first complete operational year for the Institute since it gained its financial and administrative independence in June 2010, D. whereas the Institutes structure is based on the mandate and tasks defined in the basic regulation establishing the Agency and on the objectives approved by the Institutes Management Board in the Mid-term Work Programme 2010-2012 and the Annual Work Programme, E. whereas the overall budget of the Institute for the financial year 2011 was EUR 7 530 000, compared to an overall budget of EUR 5 678 123,09 for the financial year 2010, which shows a 32,6 % increase; whereas the budget of the Institute is entirely financed by the Unions contribution, F. whereas at the end of 2011, the Institute recorded a positive budget outturn of EUR 1 156 400,29 (6), after deduction of exchange rate differences equal to EUR 2 650,64, which was then recorded in the accounts as a liability towards the Commission, Budgetary and financial management 1. Recalls that the Institute was granted administrative and financial autonomy on 15 June 2010; notes that as a result of this, all 2010 procurement procedures were launched mainly in the last quarter of 2010; 2. Notes that the budget execution is prepared on the basis of modified cash accounting, which means that payment appropriations carried over are recorded together with payments made and revenue received; 3. Takes note from the annual accounts that the execution of payments during 2011 was more effective than in 2010, showing a considerable improvement under all the Titles; establishes from the annual accounts that the Institute registered a budget execution ratio of 44,19 % for payments and of 88,54 % for commitments at the end of 2011; 4. Acknowledges from the annual accounts (7) that the payment ratio under Title I Staff Expenditure increased to 88,49 % in 2011, compared to 49,19 % in 2010; calls on the Institute to inform the discharge authority of the further actions taken to improve the ratio; 5. Takes note from the annual accounts that the executed payments under Title II Administrative Expenditure increased to 34,71 % in 2011, compared to 28,99 % in 2010; calls on the Institute to inform the discharge authority of the actions taken to improve the ratios as the low execution ratios show difficulties in budget planning and implementation; 6. Observes from the annual accounts the very low execution ratio of 18,36 % for payments under Title III Operational Expenditure; notes that this is due to a significant number of procurements which were launched in the last part of 2010, once the Institute became administratively autonomous in June of that year; calls on the Institute to inform the discharge authority of the actions taken since then to improve the ratios as the low execution ratios show difficulties in budget planning and implementation; 7. Notes from the annual accounts that EUR 3 339 551,93 of commitment appropriations contracted by the end of 2011 but not yet paid were carried forward to 2012, which represents 50 % of total commitments; notes, furthermore, that the total amount of carried forward appropriations which were cancelled (i.e. carried forward from 2010 and not paid in 2011) represents EUR 295 741,61 due to this being the first full year of operation in which staff undertook different kinds of procurement procedures for the first time, initiated measures including a late request for a Presidency event, and other actions, in the second half of the year; calls on the Institute to inform the discharge authority of the actions taken to ensure a satisfactory budget execution rate in the future; 8. Acknowledges from the annual accounts that at the end of 2010, the Institute did not proceed with the necessary de-commitment exercise and that all automatic carry-overs took place; Accounting 9. Establishes that in 2010, the Institute defined the responsibilities of financial actors for staff members and developed financial circuits for commitments; notes, moreover, that the Institute nominated all financial actors defining their roles and responsibilities by the end of 2010; 10. Acknowledges that the Institute received three financial transfers from the Commission for a total amount of EUR 7 530 000 (respectively EUR 3 390 000 in the first transfer, EUR 2 070 000 in the second transfer and EUR 2 070 000 in the third transfer); Public procurement 11. Takes note from the Annual Report that in 2011, the Institute registered six exceptions for the financial transactions which were discussed with the management, team leaders and relevant staff to avoid future mistakes; calls on the Institute to inform the discharge authority of the actions taken to address this deficiency; 12. Observes that in 2011, 123 procurement procedures in Operations and Administration were finalised and that the overall procurement represented around 50 % of Institutes overall budget; also observes that the procurement activities of 2011 have been carried out in line with the Work Programme 2011; Human resources 13. Takes note from the annual accounts that in 2011, the Institute has concluded the recruitment of three temporary agents and three contract agents (while in 2010, the Institute recruited 23 temporary agents) and reached 94 % of its Establishment Plan occupancy, compared to 92,3 % in 2010; welcomes the improvement of the occupancy rate of the Institutes establishment plan, which shall contribute to its the effective functioning; 14. Acknowledges from the IAS that a range of policies, strategies, procedures and guidelines support the implementation of the Staff Regulation provisions in the Institute; notes that some points are still under development and should be completed at a later stage; particularly with the adoption of IT tools for human resources management (namely issues like the preparation of job descriptions, setting up personal objectives and formalising individual training plans); calls on the Institute to inform the discharge authority of the actions taken to address the above-mentioned issues; Performance 15. Welcomes the Institutes second ex ante evaluation report of 8 September 2011, focusing on the Institutes specific objectives and operations and aiming to provide guidance to the Institutes management in finalising objectives and activities; points out that, at a time of economic crisis and austerity, it is vital that the Institute offers the best value for money without jeopardising the successful fulfilment of its important remit; 16. Welcomes the Institutes establishment of the Resource and Documentation Centre as a unique European source of institutional and methodological gender equality knowledge; 17. Stresses that the objectives and the tasks of the Institute require that a separate, dedicated entity is maintained within the institutional framework; Location 18. Notes from the Annual Report that on 1 March 2010, the Institutes staff was relocated from its temporary premises in Brussels to its permanent seat in Vilnius, Lithuania; 19. Acknowledges from the Annual Report that the Government of the Republic of Lithuania ensured the payment of the Institutes office rent for a period of two years until 15 December 2011; 20. Welcomes the unique initiative, in coordination with the other representations of Union institutions in Vilnius (the Commissions Representation and the European Parliaments Information Office), to identify and select common premises; notes that the newly established EU House proved necessary and will benefit synergies, increase the Unions visibility, cost saving and sharing; Internal audit 21. Welcomes the first audit activities conducted in 2011 in the Institute by the Internal Audit Service (IAS); notes from the IAS report (8) that there are neither open critical nor open very important recommendations stemming from the IAS reports of 31 December 2011; 22. Notes that the IAS carried out a limited review of the implementation of Internal Control Standards at the Institute in December 2011; notes that the Institute accepted the recommendation to finalise the procedure for the implementation of the Internal Control Standards and management adopted an action plan to be implemented in 2012; calls on the Institute to inform the discharge authority of the actions taken in respect of the recommendations; 23. Acknowledges that the IAS risk analysis identified certain processes (9) which could not be considered within the IAS audit plan, as the controls were assessed as absent or insufficient; 24. Notes from the observations of the Court of Auditors that the Institute needs to improve the documentation of physical inventory taking for fixed assets and the estimation of accrued charges; 25. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (10) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 98. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 403, 30.12.2006, p. 9. (5) OJ L 357, 31.12.2002, p. 72. (6) Annual accounts 2011, p. 22. (7) Annual accounts 2011, p. 34. (8) Annual Internal Audit report for 2011, p. 6. (9) Annual Internal Audit report for 2011, p. 4. (10) Texts adopted, P7_TA(2013)0134 (See page 374 of this Official Journal).